Citation Nr: 0942932	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  02-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a sinus disorder to 
include upper respiratory infection, sinusitis and rhinitis.   

2.  Entitlement to service connection for claimed prostate 
cancer.  

3.  Entitlement to service connection for a claimed 
disability manifested by groin pain.  

4.  Entitlement to service connection for a claimed 
disability manifested by coldness in the lower extremities.   

5.  Entitlement to service connection for a claimed 
gastrointestinal disorder to include heartburn, indigestion 
and gastro-esophageal reflux disease.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran separated from service in June 1994 after 20 
years and 14 days of active service.  He also served in 
active duty from October 2006 to September 2007.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the RO that 
denied service connection for prostate cancer, coldness of 
the leg, a sinus disorder, groin pain, and a gastrointestinal 
disorder to include heartburn and indigestion.  

The December 2001 rating decision also denied entitlement to 
a higher rating for the service-connected low back 
disability, high glucose, left foot onychomycosis, a right 
eye disability, joint pain, a sleep disorder and rectal 
bleeding.  

In a January 2004 decision, the Board denied service 
connection for high glucose and granted service connection 
for left foot onychomycosis.  The remaining issues were 
remanded to the RO for additional development of the record.  

In a June 2006 decision, the Board assigned an increased 
rating for the service-connected low back disability.  
Service connection for a right eye disability and hemorrhoids 
was also granted.  Service connection for a joint condition 
and a sleep disorder was denied.  The remaining issues were 
remanded.  

The issues of service connection for a gastrointestinal 
disorder to include heartburn, indigestion and gastro-
esophageal reflux disease and a disability manifested by 
groin pain are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The currently diagnosed chronic upper respiratory 
infection is shown as likely as not to have its clinical 
onset during the Veteran's extensive period of active 
service.  

2.  The currently demonstrated residuals of prostate cancer 
is shown as likely as not to related to genitourinary 
manifestations initially demonstrated during his extensive of 
periods of active service.  

3.  The Veteran currently is not shown to have an identified 
disease entity manifested by his claimed coldness in the 
lower extremities.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by chronic upper respiratory infections 
is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residuals of prostate cancer is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

3.  The Veteran does not have a disability manifested by 
coldness in the lower extremities due to disease or injury 
that was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the claims for service connection for chronic upper 
respiratory infection and prostate cancer, in view of the 
Board's favorable decision in these appeals, further 
assistance is unnecessary to aid the Veteran in 
substantiating this claim.  

Regarding the claims for service connection for a disability 
manifested by coldness in the lower extremities, the RO 
provided a VCAA notice letters to the Veteran in July 2001, 
April 2004, May 2006, October 2008, January 2009, March 2009, 
April 2009, and June 2009.  

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective dates in March 2006 and May 2006, and the 
claims were readjudicated in July 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  Therefore, the 
Board finds the duty to notify provisions of the VCAA have 
been fulfilled, and any defective notice is nonprejudicial to 
the Veteran and is harmless error.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  The Veteran's service 
treatment records were obtained and associated with the 
claims folder.  

VA treatment records dated from 1994 to May 2008 and records 
from a service hospital dated from November 1994 to November 
1996, March 2001, and 2006 to 2007 were obtained and 
associated with the claims folder.  There is no other 
identified relevant evidence that has not been accounted for.  
The Veteran was provided a VA examinations in 1998 and 2009 
to obtain medical evidence as to the nature and etiology of 
the claimed conditions.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

Entitlement to service connection for a sinus disorder to 
include upper respiratory infection, sinusitis, and rhinitis.   

The Veteran contends that he has a sinus disorder that was 
incurred in service.  Essentially, service connection may be 
granted if the evidence establishes that the claimed 
disability is related to service.  The Board finds that the 
evidence of record supports the grant of service connection 
for chronic upper respiratory infections.  

There is competent evidence of upper respiratory symptoms in 
service.  There is competent evidence of diagnoses of upper 
respiratory infection in service.  Service treatment records 
show that upon enlistment examination in March 1974, 
examination of the nose and throat was normal.  

An April 1979 examination report indicates that the examiner 
noted that the Veteran had sinus problems, not pathological, 
secondary to the dry heating system.  An August 1988 
examination report indicates that the Veteran reported that 
he did not know if he had sinusitis.  An examination of the 
nose and sinuses was normal.  

The service treatment records show that the Veteran had 
complaints of a cough or non-productive cough in November 
1979, June 1984 and March 1988.  An October 1984 treatment 
record indicates that the Veteran had complaints of a cough 
for three weeks.  The diagnosis was that of upper respiratory 
infection.  

The service treatment records indicate that the Veteran was 
assessed as having a cold in March 1986, December 1991 and 
April 1994.  Upper respiratory infection was diagnosed in 
April 1986,. November 1993, December 1993, and April 1994.  

At the time of the separation examination in January 1994, 
that the Veteran had complaints of ear, nose, and throat 
trouble; chronic and frequent colds, and chronic colds.  An 
examination of the nose and sinuses was normal.  

There is documentation of medical treatment for upper 
respiratory symptoms after service separation from the 
Veteran's first period of service.  A November 1996 treatment 
record shows a diagnosis of upper respiratory infection and 
bronchitis.  A March 1997 treatment record indicates that the 
Veteran had possible allergies and cough.  A May 1997 
treatment record notes that the Veteran had complained of 
having had a cough for 30 days.  A May 2006 VA examination 
report shows a diagnosis of possible mild seasonal allergic 
rhinitis, although the report indicates that examination 
showed no current evidence of acute or chronic nose or sinus 
disease.  

The service treatment records for the second period of 
service show that the Veteran had complaints of a dry cough 
in January 2007 and was treated for allergic rhinitis and 
sinusitis in October 2007.  

A May 2009 VA examination report indicates that the examiner 
had reviewed the claims folder and service treatment records.  
The examiner noted that the Veteran had multiple visits for 
treatment for complaints of cough and cold.  The examiner 
stated that it was clear that the Veteran had recurrent 
respiratory tract infections while in the military.  The 
diagnosis was that of recurrent upper respiratory infections.  

The examiner indicated that the Veteran had multiple claims 
of this within his military career.  The examiner concluded 
that the Veteran did not have sinusitis but recurrent upper 
respiratory tract infections.   

Thus, there is competent medical evidence which relates that 
current recurrent upper respiratory tract infections to the 
symptoms and diagnoses during his long periods of active 
service.  

Accordingly, in resolving a reasonable doubt in the Veteran's 
favor, service connection for upper respiratory tract 
infections is warranted.  



Entitlement to service connection for prostate cancer. 

The Veteran contends that his diagnosis of prostate cancer is 
related to his period of service.  Essentially, service 
connection may be granted if the evidence establishes that 
the claimed disability is related to service.  The Board 
finds that the evidence of record supports service connection 
for prostate cancer.    

The evidence of record shows that prostate adenocarcinoma, 
Gleason's scale 6, with bilateral lobe involvement was 
diagnosed in June 2001.  See the VA treatment records dated 
in June 2001 which show post-operative follow-up and the 
August 2001 VA examination report which details the Veteran's 
medical history regarding the prostate cancer.  The Veteran 
underwent a radical prostatectomy in June 2001.  

There is competent evidence of genitourinary symptoms in 
service.  The enlistment examination in March 1974, 
examination of the genitourinary system was normal.  

The service treatment records show that the Veteran sought 
medical treatment for complaints of urinary frequency and 
dysuria in February 1977, April 1978, November 1988, January 
1991 and August 1994.  

Possible urinary tract infection was diagnosed in April 1978.  
Epididymitis was diagnosed in January 1993, and possible 
epididymitis was diagnosed in May 1993.  

A May 1993 service treatment record indicates that the 
Veteran had complaints of left testicular pain which occurred 
during ejaculation and intercourse and for a few minutes 
afterwards.  An examination revealed that the prostate gland 
was slightly tender.  The assessment was testicular pain of 
unknown etiology.  The Veteran was referred to urology.  

A May 1993 service urology treatment record indicates that 
the Veteran had complaints of left testicular pain with 
intercourse for less than 2 months.  An examination showed 
that the prostate appeared to be within normal limits.  The 
examinations in March 1974, April 1979, August 1985, August 
1988, and January 1994 show that the genitourinary system was 
normal.  

The VA examination and medical opinions dated in June 2006, 
November 2008, April 2009, May 2009, June 2006 and July 2009 
relates the post-service diagnosis of prostate cancer to the 
symptoms in service.  

At the time of the June 2006 VA examination, the examiner 
reviewed the claims folder and the VA treatment records.  The 
examiner noted that the Veteran reported having symptoms of 
pain with ejaculation and pain in the groin in 1993.  

The examiner stated that the Veteran was evaluated by urology 
and his symptoms were consistent with prostatitis.  The 
Veteran reported that he continued to have symptoms which 
worsened with sexual activity and in June 2001, the Veteran 
had elevated PSA.  A biopsy was conducted and prostate 
cancer, Gleason score of 6, was detected.  The Veteran 
underwent a radical prostatectomy.  

The VA examiner opined that it was at least as likely as not 
that the Veteran's prostate cancer was related to his 
symptoms of prostatitis that began in the military while the 
Veteran was on active duty.  The examiner stated that review 
of literature shows that individuals with prostate cancer 
upon pathology review have evidence of chronic inflammation 
which is consistent with the Veteran's history of pain with 
ejaculation and a diagnosis of prostate cancer at age 45.  

A November 2008 VA examination report indicates that the 
examiner reviewed the claims folder including the service 
treatment records.  The examiner noted that the Veteran 
stated and the claims folder confirmed that he began having 
difficulty with dysuria, urethritis and increased urinary 
frequency as early as 1978.  

The examiner indicated there were multiple other notations in 
the claims folder in 1988, 1991 and 1993 showing treatment 
for urethritis, dysuria and testicular pain with a normal 
prostate examination.  The examiner noted that a May 1993 
note indicated that the prostate was slightly tender, that 
the Veteran reported that, post service, he continued to have 
groin pain and that the claims folder confirmed a diagnosis 
of prostatitis.  

The examiner stated that the claims folder shows that the 
Veteran presented to Urology in June 2001 with an elevated 
PSA; biopsies were done and prostate cancer was diagnosed.  
The Veteran underwent a radical prostatectomy.  The examiner 
indicated that the Veteran now reported having urinary 
frequency, urge urinary incontinence and erectile 
dysfunction.  

The VA examiner opined that the Veteran's episodes of 
dysuria, tender prostate, and urethritis were at least as 
likely as not related to his prostate cancer.  The examiner 
stated that medical literature showed that individuals with 
prostate cancer upon pathology review have evidence of 
chronic inflammation.  The examiner indicated that the May 
1993 report showing a tender prostate was suggestive of this 
fact and that he might have had prostatitis at that time.  
The examiner indicated that he agreed with the previous VA 
medical opinion.  The examiner again confirmed this opinion 
in VA medical opinions dated in April 2009 and July 2009.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In assessing 
such evidence, whether a physician provides a basis for his 
or her medical opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the Court found that guiding 
factors in evaluating the probity of a medical opinion are 
whether the opinion was based on sufficient facts or data, 
whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
Id.  

The Board finds that the credible and probative evidence in 
this case supports the Veteran's claim, and that, in 
extending the benefit of the doubt to the Veteran, service 
connection for prostate cancer is warranted.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Accordingly, on this 
record, service connection for prostate cancer is granted.  


Entitlement to service connection for a disability manifested 
by coldness in the lower extremities.   

The Veteran contends that he has a disability manifested by 
coldness in the lower extremities.  

However, the Board finds on review of the evidence of record 
that there is no current diagnosis or underlying disease 
process to which his claimed coldness in the legs can be 
attributed.  

A review of the record shows that the Veteran was afforded a 
VA examination in June 1998 to determine the nature and 
etiology of the claimed manifestation.  The report indicated 
that his calves stayed cold all the time.  He reported having 
cramping but no pain or swelling.  The diagnosis was that of 
complaint of cold sensation in calves.  The examiner 
indicated that no abnormality was detected upon examination 
or in the laboratory work-up.  

A December 2004 VA examination revealed 5/5 muscle strength 
in the major musculature and a normal sensory examination.  
There was no evidence of gross neuropathy on physical 
examination or evidence of absent reflexes.  A May 2008 VA 
neurological examination revealed normal muscle mass, tone, 
strength, station, gait and coordination.   

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability).  

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  Without a pathology 
to which these symptoms can be attributed, there is no basis 
to find a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

The Veteran's own assertions are of little probative weight 
because he has no expertise to render opinions about medical 
diagnosis or etiology.  

Although the Veteran is competent to testify as to observable 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Significantly, the 
Veteran has not submitted any medical evidence to support his 
lay assertions.  

Since the preponderance of the evidence is against the claim, 
and the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, on this record, the 
claim of service connection must be denied.  





ORDER

Service connection for recurrent upper respiratory infections 
is granted. 

Service connection for the residuals of prostate cancer is 
granted.  

Service connection for a claimed disability manifested by 
coldness in the lower extremities is denied.  


REMAND

Regarding the claims of service connection for a 
gastrointestinal disorder and a disability manifested by 
groin pain, the Board finds that additional development is 
necessary before a decision can be made on the merits.  

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

The issue of service connection for a gastrointestinal 
disorder was remanded in January 2006.  The RO was directed 
to afford the Veteran an examination and obtain a medical 
opinion as to the nature and etiology of any current 
digestive and/or gastrointestinal disorder.  The Veteran was 
afforded a VA examination in May 2009.  The examiner opined 
that the Veteran had acid reflux.  The examiner also 
indicated that the there was no evidence of a 
gastrointestinal disorder in service.  

Although there is no diagnosis of a gastrointestinal disorder 
in service other than the diagnoses of viral and acute 
gastroenteritis in 1988 and 1993, there is competent lay 
evidence of symptoms in service and thereafter.  

The January 1994 separation examination report indicates that 
the Veteran reported having frequent indigestion.  At the May 
2009 VA examination, he reported having gastrointestinal 
symptoms since 1985.  An August 1994 VA examination report 
indicates that the Veteran reported having frequent heartburn 
and indigestion.  

The medical records dated in November 1994 indicate that the 
Veteran had complaints of heartburn and indigestion.  
Dyspepsia was diagnosed.  A November 1994 upper 
gastrointestinal series report indicates that a moderate 
amount of gastroesophageal reflux was seen and there were 
mildly thickened gastric folds suggestive of gastritis.  The 
Veteran was prescribed Tagamet in November 1994.  

The VA treatment records indicate that the Veteran had 
complaints of heartburn in February 2000.  In October 2000, 
he was prescribed Ranitidine for heartburn.  Dyspepsia was 
diagnosed in 2004 and 2005.  

The Veteran is competent to report observable symptoms and a 
continuity of symptomatology.  Duenas v. Principi, 18 Vet. 
App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 
(2002).  

Thus, the Board finds that an examination is needed to 
determine whether the Veteran suffers from a current 
gastrointestinal disorder that can be causally linked to 
service.  

The Board also finds that a medical examination is necessary 
in order to determine whether the Veteran currently has a 
disability manifested by groin pain due to the service-
connected prostate cancer.  

An August 2001 VA examination report shows a diagnosis of 
status post radical prostatectomy for adenocarcinoma with 
sharp shooting pain in the groin area, possible nerve damage.  
A May 2009 VA examination report reflects a diagnosis of 
evidence of groin pain, no evidence of groin pathology.  

Secondary service connection is granted where a service 
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See 
also 38 C.F.R. § 3.310 (in effect prior to and from October 
10, 2006).  

Of record are VA treatment documents from VA dated from 1994 
to May 2008.  The RO should conduct a search for and 
associate with the claims folder copies of the Veteran's VA 
treatment records showing treatment for groin pain and 
gastrointestinal disorders dated from May 2008 to present.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).

The RO should also contact the Veteran by letter and request 
that he provide sufficient information, and if necessary 
authorization, to enable the RO to obtain any pertinent non-
VA treatment records showing treatment of groin pain and 
gastrointestinal disorders.  

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be 
informed that he may submit evidence to support his claims 
including any evidence of in-service treatment for his 
claimed disabilities.  

Accordingly, the remaining issues are REMANDED for the 
following action:

1.  The RO should obtain all VA treatment 
records showing treatment for groin pain 
and gastrointestinal disorders dated from 
May 2008 to present from the VA 
healthcare system in Columbia, South 
Carolina.  Incorporate any such records 
into the Veteran's claims file.

2.  The RO should take appropriate steps 
to contact the Veteran and ask him to 
identify all non-VA medical treatment of 
the groin pain and gastrointestinal 
disorders.  The letter should request 
sufficient information to identify the 
health care providers, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.  If the 
Veteran adequately identifies the health 
care providers and provides the completed 
authorizations, request legible copies of 
all pertinent clinical records that have 
not been previously obtained, and 
incorporate them into the Veteran's 
claims file.  The letter should invite 
the Veteran to submit any pertinent 
medical evidence in support of his claims 
to VA including any evidence of in-
service treatment for his claimed 
disabilities.  

3.  The RO then should schedule the 
Veteran for a VA examination(s) to 
determine the nature, extent, and 
etiology of the claimed groin pain and 
the claimed gastrointestinal disorder.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

Regarding the gastrointestinal disorder, 
the examiner should report all current 
diagnoses.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current 
gastrointestinal disorder was first 
manifested during the period of service.  

The examiner in this regard should assess 
the significance to the documented 
symptoms of heartburn and indigestion 
exhibited in service in light of his 
current gastrointestinal complaints and 
findings.  

Regarding the claimed groin pain, the 
examiner should report any current 
diagnosis and specify whether there is 
any disease entity that is the cause of 
the claimed groin pain.  The examiner in 
this regard should indicate whether the 
claimed groin pain is a residual 
manifestations or symptoms of the 
prostate cancer or treatment thereof.  

The examiner then should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the groin pain is related to 
an event or incident of the Veteran's 
active service or was caused by the 
prostate cancer of treatment thereof.  

Any opinions expressed by the examiner 
should be accompanied by a clear 
rationale.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the issues remaining on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal is not granted, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative.  They should be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


